In an action for specific performance of a contract for the sale of real property, defendant seller appeals from a judgment of the Supreme Court, Queens County (Beerman, J.), entered June 8, 1983, which, inter alia, ordered defendant to specifically perform a contract by transferring title to the property in question to plaintiffs within 120 days after entry of the judgment. Judgment affirmed, with costs. This appeal brings up for review the factual determination by the trial court that there had been an oral modification of the contract of sale, extending the time for plaintiffs to obtain a mortgage commitment (see Patten v Nagy, 86 AD2d 890). The resolution of this issue of fact turned on the assessment by the trial court of the witnesses’ credibility, and will not be disturbed by this court (see, e.g., Rametta v Kazio, 68 AD2d 579; Matter of Susan W. v Ahmad Q., 65 AD2d 594, mot for lv to app den 46 NY2d 1037). O’Connor, J. P., Weinstein, Niehoff and Boyers, JJ., concur.